Citation Nr: 0514735	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  97-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there is clear and unmistakable error in a 
decision of May 19, 1966, which denied service connection for 
a bilateral eye disorder. 

2.  Whether new and material evidence has been submitted to 
warrant reopening of a claim for service connection for a 
bilateral eye disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).  
In a decision of May 1996, the RO determined that no new and 
material evidence had been presented to reopen a claim for 
service connection for visual disability.  In a decision of 
August 1996, the RO determined that a prior decision of May 
19, 1966, which denied the original claim for service 
connection for a bilateral eye condition did not contain 
clear and unmistakable error.  The Board denied the veteran's 
appeal of those issues in August 1997.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
1998, the Court affirmed the Board's decision on the clear 
and unmistakable error issue, but vacated the Board's 
decision on the new and material evidence issue and remanded 
the case for further adjudication consistent with the Court's 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In August 1999, the Board issued a decision which again 
denied the veteran's appeal.  The veteran again appealed to 
the Court.  

The Board also notes that subsequent to the Court's decision 
in October 1998 which confirmed the Board's decision with 
respect to clear and unmistakable error, the veteran appealed 
that issue to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In January 2001, the 
Federal Circuit dismissed the appeal on the basis that it was 
premature to consider that appeal as the Court of Appeals for 
Veterans Claims had not yet issued a final decision with 
respect to the related issue involving new and material 
evidence.  Subsequently, in March 2001, in the interests of 
judicial economy, the Court vacated the Board's decisions of 
August 1997 and August 1999 for readjudication consistent 
with the Federal Circuit's opinion.   

Subsequently, in September 2001, the Court issued another 
order clarifying the actions to be taken by the VA with 
respect to the issues.  Specifically, it was noted that the 
case was remanded for the Board to adjudicate simultaneously 
the claim to reopen and the CUE allegation.  In July 2002, 
the Board initiated internal development of evidence.  
Subsequently, in September 2003, the Board, noting that the 
Federal Circuit had invalidated regulations under which the 
Board had been conducting internal development of evidence, 
remanded the case for the development which had previously 
been requested internally.  Subsequently, in September 2004 
the Board remanded the case again to have the RO consider 
additional items of evidence which had been presented.  The 
case has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
bilateral eye disorder was denied by the RO in a decision of 
May 19, 1966.

2.  The veteran did not file a notice of disagreement within 
one year of notification of the decision.

3.  The decision of May 19, 1966, which denied service 
connection for a bilateral eye disorder was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.

4.  The evidence received subsequent to the May 1966 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The May 19, 1966, rating decision that denied entitlement 
to service connection for a bilateral eye disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  The decision of May 19, 1966, which denied service 
connection for a bilateral eye disorder does not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2004).

3.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a bilateral eye disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Initially, the Board notes that it has been determined by the 
Court that the VCAA is not applicable to claims alleging 
clear and unmistakable error.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

With respect to the request to reopen a claim for service 
connection for a bilateral eye disorder, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC) 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims, and complied with the VA's 
notification requirements.  A letter from the RO dated in 
October 2004 specifically discussed the VCAA, and the 
evidence need to reopen a claim for service connection for a 
bilateral eye disorder.  The letter explained that the VA 
would be responsible for getting evidence such as relevant 
records from a Federal Agency as well as providing any 
necessary medical examination.  The letter also stated that 
the VA would make reasonable efforts to obtain records not 
held by a Federal agency.  Nevertheless, the letter cautioned 
that it was the veteran's responsibility to make sure that 
the VA received all requested records which were not in the 
possession of a Federal department or agency.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding his claim for benefits.  However, the original RO 
decision on the issues on appeal was entered before the 
enactment of VCAA.  Obviously, VA could not have informed the 
appellant of law that did not yet exist.  Moreover, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini II.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case the letter dated in 
October 2004 specifically described the evidence needed to 
substantiate the claim and stated that "If there is any 
other evidence or information that you think will support 
your claim, please let us know. If you have evidence in your 
possession that pertains to your claim, please send it to 
us."  Therefore, the Board finds that the letter complied 
with the fourth element.  Thus, the Board finds that each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has declined a 
personal hearing.  His treatment records have been obtained.  
The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not identified any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claims.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  The claims file contains all the medical evidence 
and procedural documentation necessary to assess the petition 
to reopen.  In addition, the CUE issues are to be decided 
based on the evidence of record at the time of the decisions.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Factual Background

Reports of medical examination and history dated in August 
1964, at the time of the veteran's induction into service, 
include notation that he wore glasses.  His uncorrected 
vision was 20/400 bilaterally, correctable to 20/40 in the 
right eye and 20/50 in the left eye; the diagnosis was 
refractive error.  Externally his eyes were evaluated as 
normal.  The report of medical examination includes a 
physical profile report, which is divided into six 
categories, with the "E" representing "eyes." Para. 9- 
3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 
1987).  See also Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  
The veteran was assigned a "2" under the "eyes" category.  
There is also a notation on the examination report that the 
veteran failed the "F-L test" pertaining to color vision.

A service medical record entry dated later in August 1964 
reflects that the veteran was referred to the eye clinic.  
When he was seen in September 1964, the veteran complained of 
having had decreased visual acuity all his life and that he 
felt it was somewhat worse currently.  He gave a history of a 
sister who had poor vision that was not correctable with 
glasses.  External examination was normal.  The examiner 
noted pigmentary "peppering" in both maculae, stated to be 
probable old choroiditis.  Corrected visual acuity was 20/40 
in the right eye and 20/50 in the left eye.  The diagnoses 
were evidence of old choroiditis in each eye (activity could 
not be determined), and compound myopic astigmatism.  The 
examiner indicated that the veteran should have repeat 
refractions taken at intervals of six months to one year to 
determine if his visual acuity was decreasing.  In November 
1964 the veteran was allowed to wear sunglasses in class 
pending the receipt of other lenses.

A service medical record dated in May 1965 reflects that the 
veteran continued to have problems with poor visual acuity.  
Examination at that time revealed macular mottling with 
pigment dispersion and granularity without foveal reflex 
bilaterally.  The peripheral retinae had a gliotic sheen 
without atrophy.  Ocular motility was normal.  The impression 
was familial retinal degeneration with resulting 
uncorrectable visual acuity and impairment.  The examining 
physician recommended follow-up within four months to rule 
out progression.  A Physical Profile Record noted that the 
veteran had poor reading vision due to an inherited tendency, 
poor color vision and poor night vision; his physical profile 
for the eyes was listed as "3" on that report.  The veteran 
was restricted from duties requiring critical visual 
functions, color discrimination and duty requiring 
unsupervised activity in dim light.

A June 1965 report of Medical Board Proceeding includes a 
diagnosis of hereditary, familial degeneration of the 
retinae, with resulting moderate impairment of visual acuity, 
severe impairment of color vision and poor dark adaptation, 
bilaterally.  Corrected visual acuity was 20/40-3 in the 
right eye and 20/40-2 in the left eye. Attached clinical 
abstracts include a positive family history:  The veteran 
reported that he had had problems since age six and further 
stated that his sister had severe visual defects not 
benefited by treatment.  The Medical Board found that the 
veteran's eye problems had existed prior to service, had 
originated in about 1950, and were not aggravated by service.  
The Medical Board concluded that the veteran's eye disorder 
was incapacitating and that it had not stabilized, and that 
he was thus unfit for continued medical service.  He was 
discharged based on his eye disability.  The June 1965 report 
of physical examination at separation showed right eye 
uncorrected vision of 20/300, correctable to 20/40-3, and 
left eye uncorrected vision of 20/400, correctable to 20/40- 
2.  It was noted that the veteran had abnormal night vision 
by history.  Bilateral retinal degeneration was noted.  His 
physical profile for the eyes was listed as "4."

In March 1966, the RO received the veteran's initial claim 
for service connection for a bilateral eye disorder, based on 
aggravation.  By a rating decision dated in May 1966, the RO 
denied service connection for bilateral retinal degeneration 
characterized as a constitutional or developmental 
abnormality, not considered a disability under the law, and 
not considered to have been aggravated due to active military 
service.  The RO specified that the manifestation in service 
of the veteran's eye problems reflected no acceleration and 
was considered to be due to the inherent trait of the 
condition.  By a letter also dated in May 1966, the RO 
notified the veteran of that decision.  He did not appeal.

The veteran again sought service connection for his eye 
disability in November 1973.  In support of his claim he 
submitted additional medical evidence.  Received was a report 
of medical history and evaluation completed in July 1973 in 
connection with entrance into Loma Linda University, at which 
time the veteran complained of eye trouble.  The examining 
physician noted poor vision and that the peripheral field was 
employed.  Ophthalmoscopic examination revealed macular 
degeneration.  It was concluded that the veteran had no 
significant distant vision and unable to read anything except 
exceptionally large type.  Also received was a report of 
ophthalmologic examination dated in September 1973, which 
includes a notation of normal visual fields and external 
ocular status, with evidence of macular degeneration on the 
fundi.  The examiner concluded that the veteran had lost his 
central vision and that his visual prognosis was poor.

By a letter dated in February 1974, the RO informed the 
veteran of the need for new and material evidence to reopen 
his claim and that, as the evidence submitted was not new and 
material, the claim remained in disallowed status.

In February 1974, the RO received a letter from R.S., M.D., 
who reported having initially evaluated the veteran in 
October 1970, at which time his visual acuity was 20/70 
bilaterally.  Dr. R.S. stated that current examination 
revealed extensive macular degeneration that had progressed 
to a point where the veteran was considered permanently 
legally blind.

In January 1980, the veteran applied for pension, aid and 
attendance and housebound benefits based on his bilateral eye 
disability.  Attached was a statement dated in August 1979 
from M.H., M.D.  Dr. M.H. noted that the veteran was being 
seen for an annual examination as part of the Visual 
Impairment Service Program.  External examination was normal, 
but internal examination revealed pigment deposits involving 
the macular region of both eyes.  Visual acuity was 1/400, 
bilaterally uncorrectable with glasses.  The report notes 
that the veteran's visual impairment began in 1965 and that 
he was presently unable to read.  The conclusion was 
bilateral macular degeneration, cause not determined, with 
defective vision resulting.  By decision dated in March 1980, 
the RO granted an award of special monthly pension based on 
the need for regular aid and attendance due to bilateral 
macular degeneration, considered permanently and totally 
disabling.

In April 1996, the RO received correspondence in which the 
veteran expressed a desire to pursue a claim of entitlement 
to service connection for his eye problem; he asserted that 
his current diagnosis was retinitis pigmentosa in addition to 
macular degeneration.  He presented arguments to the effect 
that he had no eye problems other than the use of 
prescription eyeglasses for driving prior to service and then 
stated that during his off-duty time in the military he spent 
a lot of time in the intense sunlight.  He argued that such 
exposure caused or aggravated his eye problems.

The claims file contains an opinion from the Acting Director 
of the VA Compensation and Pension Service, dated in October 
1996.  The veteran's claims file was reviewed in conjunction 
with two precedent opinions of the General Counsel of the VA, 
VAOPGCPREC 1-90 (March 16, 1990) and VAOPGCPREC 82-90 (July 
18, 1990), previously issued as VAOPGCPREC 1-85 (March 5, 
1985). The conclusion was that the available evidence did not 
indicate aggravation of the veteran's macular degeneration 
during service, or in the presumptive period following 
discharge.

Also of record are numerous recent medical treatment records 
and records from the Social Security Administration showing 
the presence of disabling eye problems.  

Laws and Regulations Pertinent to Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 U.S.C.A. §§ 1111, 
1132.

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the meaning 
of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9., 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).

VAOPGCPREC 1-90 (March 16, 1990) held that service connection 
may be established pursuant to 38 C.F.R. § 3.309(a) when a 
hereditary or familial disease first becomes manifest to a 
compensable degree within the presumptive period following 
discharge from service provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are satisfied.  

VAOPGCPREC 67-90 (July 18, 1990) (a re-issue of General 
Counsel Opinion 8-88 (September 29, 1988)) dealt with the 
question of whether a hereditary disease under 38 C.F.R. § 
3.303(c) always rebuts the presumption of soundness found in 
38 U.S.C.A. §§ 1111, 1132.  In discussing the question, the 
VA General Counsel addressed retinitis pigmentosa, a 
condition accepted by competent medical authority as 
hereditary in origin.  The holding was that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which pre-
exist service and progress at an abnormally high rate during 
service.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In VAOPGCPREC 82-90 (July 18, 1990), the question presented 
was:  Under what circumstances, if any, may service- 
connection be granted for disorders of congenital or 
developmental origin?  The opinion focused on the distinction 
between a disease and a defect and held that service- 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the familial conditions in 
question were incurred or aggravated during service within 
the meaning of VA law and regulations.

VA regulations provide that a pre-existing injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Court has found 
that this presumption of aggravation applies where there is a 
worsening of the disability regardless of whether the degree 
of worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability. 
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993). 38 C.F.R. § 3.306(b) (1998) 
provides that, as to veterans of wartime service, "[c]lear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation" during service.  It 
is the Secretary's burden to rebut the presumption of in-
service aggravation. See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Whether There Is Clear And Unmistakable Error In A Decision 
Of May 19, 1996, Which Denied Service Connection For A 
Bilateral Eye Disorder.

In a rating decision dated in May 1966, the RO denied 
entitlement to service connection for a bilateral eye 
disorder, hereditary retinal degeneration, and notified the 
veteran of that determination; he did not appeal and the 
decision became final.  Once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The veteran contends that there is clear and unmistakable 
error in a decision of May 19, 1966, which denied service 
connection for a bilateral eye disorder, hereditary retinal 
degeneration.  He asserts that service connection should have 
been granted because the evidence at that time included 
service medical records which showed that he had an eye 
disorder during service.  The veteran argues that the 
decision by the RO was not in accordance with the applicable 
law and regulations because the RO failed to apply, or failed 
to properly apply, the presumption of soundness.  In 
addition, it is argued that even if an eye disorder did exist 
prior to service, the evidence of record at the time of the 
May 1966 decision demonstrated that the veteran had 
aggravation of any such disorder and there was no evidence 
that this was due to the natural progression of the disease.

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that there is no clear and unmistakable error in 
the rating decision of May 19, 1966, which denied service 
connection for a bilateral eye disorder.

The evidence which was of record at that time included the 
veteran's service medical records which are summarized above.  

In the rating decision of May 19, 1966, the RO noted that the 
evidence of record included the veteran's service medical 
records summarized above.  In particular, the RO noted that 
the veteran's induction examination showed that his vision 
was 20/400 in the right eye correctable to 20/40, and vision 
of 20/400 in the left eye, correctable to only 20/50.  The RO 
further noted that there was no evidence of eye infection or 
trauma in service.  The evidence showed that the veteran 
appeared before a physical evaluation board and was separated 
for his eye disability diagnosed as degeneration, hereditary, 
remedial with corrected vision to 20/40 bilaterally.  The RO 
noted that the medical board in service held that this was 
not incurred in the line of duty and had exited prior to 
enlistment.  The RO concluded that "The manifestation in 
service reflects no acceleration and considered due to the 
inherent trait of his hereditary remedial entity.  No AGG 
[aggravation] in service is shown."  Accordingly, the claim 
for service connection was denied.  

The veteran was notified by letter in May 1966 that the RO 
had denied his claim.  He was also notified of his appellate 
rights, but he did not file a notice of disagreement and did 
not appeal the decision.  Under the applicable law and 
regulations, previous determinations which are final and 
binding, including decisions regarding service connection, 
will be accepted as being correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).  

The Board notes that there have been changes in the law 
during the pendency of this appeal.  However, the Board must 
observe that the Veterans Claims Assistance Act of 2000 is 
not applicable to CUE claims/motions which the veteran relies 
on to compel reversal of the prior RO decision.  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).

The Board finds that the decision of May 19, 1966, which 
denied service connection for bilateral eye disorder was 
based on the correct facts as they were known at that time.  
The rating decision shows that the RO considered all of the 
evidence which was of record at that time which consisted of 
the service medical records.  The record, showing that visual 
impairment, consisting of color blindness and visual acuity 
defect which could not be completely corrected, was noted on 
entrance provided a plausible basis for the RO's conclusion 
that the veteran had a disorder which existed prior to 
service.  The Board notes that the service medical board had 
made this very same conclusion, and a conclusion that the 
disorder was not aggravated by service was supported by the 
fact that testing of visual acuity on entrance and on 
separation resulted in the same degree of visual impairment.  
Although the appellant disagrees with the conclusions reached 
by the RO, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  With 
respect to the claim that the RO failed to apply the 
presumption of soundness, the Board notes that it appears 
that the RO may have concluded that the presumption of 
soundness was not applicable based on the fact that a defect 
in visual acuity was noted on entrance to service.  Such a 
finding is supported by the visual acuity testing showing 
uncorrectable visual impairment, as well as the finding of 
color blindness.  Although the correct diagnosis and cause of 
such impairment was not determined until a few weeks after 
entrance into service, the impairment itself was in fact 
noted on entrance.  For this reason, it cannot be said that 
the RO clearly and unmistakably erred in failing to presume 
the veteran as having been in sound condition on entrance.  

With respect to the claim that the RO erred in failing to 
find aggravation during service, the Board notes that the 
RO's finding that there was not aggravation was specifically 
supported by the medical opinions rendered in service, as 
well as the visual acuity testing on entrance and separation.  
There was no need for the RO to consider whether an increase 
in severity during service was due to natural progress 
because there was no increase in severity during service.  
The Board further notes that, as the presumption of soundness 
did not apply because a defect was noted on entrance, the 
portion of the presumption of soundness which presumes 
aggravation also does not apply.  In addition, the Board 
notes that the RO did not deny the veteran's claim based 
solely on a conclusion that his eye disorder was hereditary 
in nature.  The decision by the RO shows that the principles 
of service connection on a direct and aggravated basis were 
considered.  The Board has noted that the veteran and his 
attorney have referenced precedent opinions by the VA office 
of General Counsel regarding entitlement to service 
connection for hereditary disorders if the disorder is first 
manifest in service or is aggravated in service.  Not only 
did the RO consider such bases, but the referenced opinions 
were issued subsequent to the RO's May 1966 denial.  As such, 
they cannot be the basis for CUE.  

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
May 19, 1966, which denied service connection for a bilateral 
eye disorder.  Accordingly, the benefit sought on appeal is 
denied.

II.  Whether New And Material Evidence Has Been Submitted To
 Warrant Reopening Of A Claim For Service
 Connection For A Bilateral Eye Disorder.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Therefore, this new version does not apply in this case. 66 
Fed. Reg. 45620-45630 (Aug. 29, 2001) 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim. Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption does not apply in the adjudication 
that follows reopening. Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In this case, evidence submitted subsequent to the RO's final 
May 1966 decision includes statements from the veteran and 
private and VA medical evidence.  Also, since the issuance of 
the May 1966 decision, several relevant precedent opinions of 
the VA General Counsel have been issued.  

In regard to the veteran's own statements, he has re-iterated 
his contention that his vision problems were aggravated by 
service.  Such recounting is merely repetitive and cumulative 
of the arguments presented in connection with his initial 
claim. See Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
The record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that lay 
assertions as to medical issues cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  To the extent 
that the veteran has further argued that his eye disorder did 
not pre-exist service, the Board again notes that he is not 
competent to establish that eye pathology did not exist prior 
to service; nor is he competent to provide an opinion as to 
the causation of any progression of his eye disorder.  In and 
of themselves, his statements are thus not new and material 
and not sufficient to reopen the claim.  See Espiritu, supra.

In addition to the above, the veteran and his representative 
have presented argument relevant to precedent opinions of the 
VA General Counsel issued subsequent to the RO's final 
decision in 1966.  The holdings of those opinions have been 
set out above.  As they are clearly new in that they did not 
exist at the time of the May 1966 rating decision, the 
question then becomes whether they are material.  The Court 
has in the past held that a change in law can itself 
constitute new and material evidence.  Akins v. Derwinski, 1 
Vet. App 228, 230 (1991).  In some circumstances a 
liberalizing law or regulation can serve as the basis for 
reopening a previously denied claim where such creates a new 
basis of entitlement to benefits.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994); 
but cf. Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998) 
(holding that a change in an evidentiary presumption does not 
constitute new and material evidence or a new basis for 
adjudication of the claim under Spencer).

In this case, there is no question that the opinions in 
question provided precedent to consider whether a 
hereditary/familial condition has undergone aggravation 
during service, warranting service connection on such basis.  
It must be noted, however, that although the RO, in its 
notice of the May 1966 rating decision, termed the veteran's 
disorder hereditary and not a disability under law, the 
rating decision considered whether the condition had been 
aggravated in service and found that it had not.  As the RO 
already applied the principal of aggravation and rejected it 
as a basis for the establishment of service connection, 
VAOPGCPREC 67-90 and 82-90 do not provide any new basis of 
entitlement to benefits for the veteran, in view of the 
particular facts of this case.  In its denial, the RO clearly 
considered the evidence of progression during service, the 
Medical Board Proceedings determining that no aggravation had 
occurred, and the veteran's own statements relevant to 
aggravation.  Had they not done so, VAOPGCPREC 67-90 and 82-
90, would provide a new basis of entitlement.  Here, however, 
the opinions merely lend support to the theory upon which the 
RO proceeded in May 1966.

In any case, the General Counsel opinions in question set out 
that in order to obtain service connection for a pre-existing 
hereditary disease, there must be evidence of in-service 
aggravation.  

The Board also notes that the veteran's attorney has cited 
Wagner v. Principi, 370 F. 3d 1089 (Fed Cir. 2004) as 
constituting a change in the law which would warrant 
reopening the claim.  In that case it was held that, not only 
must the VA rebut the presumption of soundness by clear and 
unmistakable evidence, but VA must also show by clear and 
unmistakable evidence that a disability noted in service was 
not aggravated by service.  The Board notes, however, that 
such a presumption only applies when the disorder is not 
noted on entrance.  As discussed above, visual defects were 
in fact noted on entrance.  Therefore, the principles 
discussed in Wagner do not apply in the present case.  

Although "new" evidence, including competent medical 
evidence, has been added to the claims file, it is not 
material and not sufficient to reopen the veteran's claim.

First, with respect to medical reports dated in July and 
September 1973; the letter from Dr. R.S., received in 
February 1974; and the statement dated in August 1979 from 
Dr. M.H., such merely confirm the fact that the veteran 
continues to have eye problems resulting in vision loss.  
Those reports do not speak to the basis for the denial of the 
veteran's claim.  That is, none of that evidence contains an 
opinion that the changes in the veteran's eye disorder were 
of service origin or increased in severity during service.  
The August 1979 report of VA examination does include a 
notation that the veteran's visual problems began in 1965; 
however, that appears to be based on a history provided by 
the veteran and not on review of relevant records.  The Court 
has stated, "[a]n opinion based upon an inaccurate factual 
premise has no probative value." Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence).

The additional medical evidence does show diagnoses of 
macular as opposed to retinal degeneration.  In Ashford v. 
Brown, the Court stated that "[n]otwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] 'lung condition,' by any name, 
remains the same; it is 'inextricably intertwined' with his 
previous claim for entitlement to service connection for a 
lung disorder." 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994).  The May 1966 rating 
decision in essence denied the veteran service connection for 
a degenerative eye disorder, resulting in vision loss.  The 
additional medical evidence continues to identify an eye 
disability manifested by a loss of visual acuity caused by a 
degenerative process.  

What the additional evidence does not contain is competent 
medical evidence or opinion that the veteran's in-service eye 
disorder did not pre-exist service, that such was subjected 
to a superimposed injury or disease, or increased in severity 
during military service.

The Board also notes the October 1996 opinion from the Acting 
Director of the VA Compensation and Pension Service, 
concluding that the available evidence did not indicate 
aggravation of the veteran's macular degeneration during 
service, or in the presumptive period following discharge.  
The Court has held that evidence unfavorable to the veteran's 
case may not "trigger a reopening" of the claim. Villalobos 
v. Principi, 3 Vet. App. 450, 452 (1992).

The Board notes the veteran's argument that his change in 
physical profile from an E2 to an E4 at service discharge is, 
in itself, sufficient evidence of aggravation.  The Board 
does not dispute the change in the assigned physical profile; 
however, that evidence was considered by the RO in the 
initial denial.  The veteran's remedy at that time was to 
appeal the decision.  As he did not, the Board is now 
restricted to an analysis of whether the additional evidence 
presents a basis for reopening the claim.  In May 1966, the 
RO considered all evidence then of record regarding the eye 
disorder, as well as the veteran's contention that his eye 
disorder had been aggravated in service.  To date, no 
additional, competent evidence, showing that the veteran's 
eye disorder was aggravated in service has been received.

In sum, the evidence of record received subsequent to May 
1966 is in part not new, as it is merely cumulative and 
repetitive of prior argument and/or is not competent evidence 
of in-service incurrence or aggravation.  As such it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Absent submission of 
evidence both new and material to the question of whether the 
veteran's hereditary eye disorder was aggravated during 
service, or competent evidence of the service incurrence of 
some other eye disorder, his application to reopen his claim 
must be denied. 38 C.F.R. § 3.156(a).  Thus, the May 1966 
rating decision remains final. 


ORDER

1.  There is no clear and unmistakable error in a decision of 
May 19, 1966, which denied service connection for a bilateral 
eye disorder.  The petition to revise that decision is 
denied.

2.  New and material evidence has not been submitted to 
warrant reopening of a claim for service connection for a 
bilateral eye disorder.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


